IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                      DIVISION ONE
STATE OF WASHINGTON,                      )      No. 81017-1-I
                                          )
                     Respondent,          )
                                          )
       v.                                 )
                                          )
A.B., dob 04/20/2001,                     )      UNPUBLISHED OPINION
                                          )
                     Appellant.           )
                                          )

       PER CURIAM — A juvenile court convicted A.B. of second degree rape and

disclosing intimate images and imposed a $100 DNA (deoxyribonucleic acid)

collection fee as part of his sentence. A.B. challenges the imposition of the fee,

citing RCW 43.43.7541, which provides that “[t]his fee shall not be imposed on

juvenile offenders if the state has previously collected the juvenile offender’s DNA

as a result of a prior conviction.” A.B. contends the record shows he had recently

been sentenced for fourth degree assault and thus would have already been

required to provide a DNA sample.

       The State correctly points out that the record is silent as to whether A.B.’s

DNA was actually collected. See State v. Thibodeaux, 6 Wn. App. 2d 223, 230,

430 P.3d 700 (2018) (observing that defendants do not always submit to DNA

collection despite being ordered to do so), review denied, 192 Wn.2d 1029 (2019).
No. 81017-1-I/2



In these circumstances, we remand to the trial court to determine whether the

State has previously collected a DNA sample from A.B. and, if so, to strike the

DNA collection fee from his disposition.

      Remanded for proceedings consistent with this opinion.

                                                FOR THE COURT:




                                           2